Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 9, filed 02/08/2021, with respect to the previously established rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The previously established rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments regarding the prior art rejections, see Remarks pg. 10-11 have been fully considered but they are not persuasive. Applicant argues, “The cited portions of Centen have not shown why low activity intensity level can result in excessive motion,” see Remarks pg. 11. The Examiner respectfully submits that this argument is not commensurate with the scope of the claims because identifying low activity intensity level is recited in the alternative, as evidenced by Applicant’s own citation in the same paragraph of the Remarks cited above: “the identified activity level of the user is determined to be… a low activity intensity level, a medium activity intensity level, or a high activity intensity level”. Clearly, Centen (US 2018/0199824) suggests the extension of an averaging window for situations in which excessive motion is encountered, as explained by Applicant in this same paragraph, which one of ordinary skill in the art would recognize as corresponding to a high activity level by virtue of the definitions of these terms.  
As a result, Applicant’s arguments have been determined to be unpersuasive. The prior art rejections have been modified to accommodate the amendments as filed by Applicant, see rejections below.
Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 13, 19, 25 and 27-29 are rejected under 35 U.S.C. 103 as being anticipated by Samadani et al. (US PGPUB 2016/0015275) (hereinafter Samadani) in view of Centen et al. (US PGPUB 2018/0199824) (hereinafter Centen).
Regarding claims 1, 13, and 19, Samadani discloses a biological signal collection method, system, and electronic device (Abstract), comprising: obtaining output data of at least one motion sensor, wherein the output data of the at least one motion sensor is associated with a current activity state of a user (Fig. 2, activity sensors 220; Para. 29, first two sentences); identifying an activity type and an activity intensity level of the user according to the output data of the at least one motion sensor (Para. 9, third to last sentence: “The user’s activity data may then be analyzed to determine the user’s current activity level and/or activity type”), wherein the identified activity intensity level of the user is determined to be at a level corresponding to a low activity intensity level, a medium activity intensity level, or a high activity intensity level according to the output data of the at least one motion sensor (Para. 9, second to last sentence: “the user’s activity may be classified according a plurality of levels, such as inactive, light activity, high activity, etc.”); controlling collection duration of at least one biological signal of the user according to a combination of the identified activity type and the identified activity intensity level of the user, wherein different combinations of the identified activity types of the user and the identified activity intensity levels of the user result in different collection durations of the at least one biological signal of the user; wherein the at least one biological signal is periodic, and collecting the at least one biological signal of the user in the collection duration of the at least one biological signal (Para. 31: “Heart rate protocol selector 236 receives the determined user activity type and/or level, and selects a heart rate data collection protocol based on the determined user activity.  As discussed herein, the heart rate data collection protocol defines collection period length… for activating heart rate sensor 225”; Para. 34, fourth sentence: “the collection period duration… determined by heart rate protocol selector 236 based on the determined type and/or level of constant user activity” 
Additionally, Samadani discloses at least one motion sensor (Fig. 2, activity sensor 220), a memory (Fig. 2, memory 205) at least one processor (Fig. 2, processor 212) and at least one biosensor (Fig. 2, HR sensor 225), wherein: the at least one motion sensor is configured to monitor motion of a user (Para. 29, first two sentences); the memory is configured to store an instruction or data; the at least one processor is coupled to the memory, and wherein the instruction or data stored in memory cause the at least one processor to perform the method disclosed in claim 1 (Para. 52) as claimed by applicant in claims 13 and 19.
Samadani does not disclose wherein the controlling collection duration of at least one biological signal of the user according to the combination of the identified activity type and the identified activity intensity level of the user is determined by: obtaining a first value that matches the identified activity type and the identified activity intensity level of the user; detecting a plurality of feature reference points of the at least one biological signal; and stopping collecting the at least one biological signal when a total number of the plurality of feature reference points is equal to the first value.
Centen, however, teaches a device for measuring biosignals (Front page). Centen also teaches that excessive motion can corrupt signals being measured, for example by inducing electrical artifacts in an ECG signal (Para. [0040], ll. 12-14). Centen goes on to teach that the processor may extend an averaging window for a signal until the signal is below a threshold for SNR (signal-noise ratio). As an example, Centen teaches that, “if the processor determined that the signal quality of one or more sensed signal is poor, an accurate blood pressure measurement may require data collected over a greater number of heart beats (e.g. thirty heart beats) compared to a lower number of heart beats (e.g. ten heart beats) for a higher quality signal” (Para. [0047]). 
Since excessive motion is taught to corrupt measured signals and thereby lower signal quality, it would follow that in the presence of excessive motion, Centen’s processor would collect data over a greater number of feature reference points (i.e. a value that matches the activity type and intensity) to establish a higher quality signal. This would require detecting a quantity of feature reference points of the at least one biological signal and stopping the collection when the quantity of feature reference points is equal to the first value in order to average the correct number of feature reference points determined to be collected.
Taking these teachings into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Samadani to incorporate the teachings of Centen and perform the steps of obtaining a first value that matches the identified activity type and the identified activity intensity level of the user; detecting a quantity of feature reference points of the at least one biological signal; and stopping collecting the at least one biological signal when the quantity of feature reference points is equal to the first value. Doing so would account for variations in signal quality in the presence of motion.
Regarding claim 5, Samadani in view of Centen teaches the activity type comprising any one of running, walking, cycling, swimming, climbing standing, sitting, or sleeping (Samadani, Para. 9, last sentence).
Regarding claim 6, Samadani discloses the motion sensor being any one of an accelerometer, a gyroscope, a pressure sensor, a microphone, a magnetometer, or an altimeter (Para. 29, second sentence).
Regarding claim 25, Samadani discloses the at least one motion sensor being coupled to the at least one processor by using a wired interface (Fig. 2, activity sensor 220 wired to processor 212).
Regarding claim 27, Samadani discloses the at least one biosensor being coupled to the at least one processor by using a wired interface (Fig. 2, heart rate sensor 225 wired to processor 212).
Regarding claim 28, Samadani discloses the at least one motion sensor and the at least one processor being disposed on a same device (Fig. 2, activity sensor 220 and processor 212 disposed on mobile device 210).
Regarding claim 29, Samadani discloses the at least one biosensor and the at least one processor being disposed on a same device (Fig. 2, heart rate sensor 225 and processor 212 disposed on mobile device 210).
Claim(s) 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Samadani in view of Centen, further in view of Devot et al. (WO 2015/058923) (hereinafter Devot).
Regarding claims 24 and 26, Samadani does not disclose that the at least one motion sensor or at least one biosensor are coupled to the at least one processor by using a wireless interface. Devot, however, teaches that a processor may be arranged away from a person who only carries a movement sensor and HR sensor, which are connected to the processor in any suitable way, including wirelessly (Pg. 9, ll. 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Samadani such that the at least one motion sensor or at least one biosensor are coupled to the at least one processor by using a wireless interface. Making this modification would be useful for providing a suitable way of connecting the motion sensor and biosensor to the processor such that a person would only need to carry these sensors, as taught by Devot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./ 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792